Citation Nr: 1813749	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  15-03 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether the rating reduction from 40 percent to 20 percent for degenerative changes thoracolumbar spine with muscle strain, effective June 25, 2014, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Smart, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1974 to July 1977 and from November 1982 to November 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in San Diego, California, that continued a 40 percent rating for the Veteran's low back disability.  The Veteran filed a notice of disagreement in October 2014.  In a November 2014 rating decision, the RO reduced the Veteran's rating to 20 percent effective June 25, 2014.  The Veteran was provided with a statement of the case in December 2014 and perfected his appeal with a January 2015 VA Form 9.  

The Veteran testified before the undersigned Veterans Law Judge in January 2018 and a copy of that transcript is of record.  At the hearing, the Veteran testified that he was satisfied with the 40 percent rating and desired the 40 percent rating to be restored.  As such, the issue has been recharacterized as seen on the title page.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).


FINDINGS OF FACT

1.  In a November 2014 rating decision, the RO reduced the Veteran's rating for his low back disability from 40 percent to 20 percent effective June 25, 2014; his combined disability rating of 90 percent remained unchanged. 

2.  At the time of the reduction in the disability rating for a low back disability, a 40 percent rating had been in effect for a period of less than five years. 

3.  A preponderance of the evidence does not establish that an improvement in the Veteran's low back disability had actually occurred that resulted in an improvement in his ability to function under the ordinary conditions of life.


CONCLUSION OF LAW

The criteria for reduction of a 40 percent rating to a 20 percent rating for a low back disability have not been met; restoration is warranted.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105 (e), 3.344, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5242 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

In light of the Board's favorable decision, no discussion of VA's duty to notify and assist is necessary.  

Analysis

As a general rule, VA must abide by specific procedural protections that apply when a veteran's rating is reduced.  38 C.F.R. § 3.105 (e) (2017).  However, in Stelzel v. Mansfield, 508 F.3d 1345, 1349 (2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the 60 day notice provision contained in 38 U.S.C.A. § 3012 (b)(6) (which was previously the controlling statute of 38 C.F.R. § 3.105 ) were not required if the overall disability was not reduced.  In other words, where through VA adjudication there is a reduction in rating for one service-connected disability, but the total level of payable compensation remains the same, then the due process provisions of 38 C.F.R. § 3.105 (e) do not apply.  See also VAOPGCPREC 71-91.  Here, the November 2014 rating action that implemented the rating reduction did not change the Veteran's overall disability rating, which remained at 90 percent.  The special procedural requirements outlined in 38 C.F.R. § 3.105 (e) are therefore not applicable in this case. 

Substantively, a rating cannot be reduced unless improvement is shown to have occurred.  38 U.S.C. § 1155; Greyzck v. West, 12 Vet. App. 288 (1999).  VA regulation 38 C.F.R. § 3.344 addresses stabilization of disability ratings.  Provisions at 38 C.F.R. §§ 3.344 (a) and (b) require special scrutiny and care in reducing a rating that has continued at the same level for five years or more.  See Brown v. Brown, 5 Vet. App. 413 (1993).  The provisions of 38 C.F.R. §§ 3.344 (a) and (b) do not apply to disabilities that have not become stabilized and that are likely to improve.  38 C.F.R. § 3.344 (c).

In this case, in a December 2013 rating decision, the RO granted a 40 percent rating for the Veteran's low back disability, effective July 30, 2013, his date of claim for increase.  Thereafter, in the November 2014 rating decision, the RO reduced the rating to 20 percent, effective June 25, 2014.  Thus, the 40 percent disability rating was in effect for less than five years.  Therefore, various provisions of 38 C.F.R. § 3.344, pertaining to stabilization of disability ratings, do not apply, and reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344 (c).

Nevertheless, the Court noted in Brown that there are several general VA regulations that apply to all rating reductions, regardless of whether the rating has been in effect for five years or more.  Brown v. Brown, 4 Vet. App. 413 (1993).  Specifically, the evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13 (2017).  The evidence must show that the improvement in the disability actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.2 4.10 (2017).  Furthermore, rating reduction cases must be based upon a review of the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Brown, 4 Vet. App. at 420-421.  In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  The determination in a reduction in rating case must include the proper application as to the standard of proof.  To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107 (b) as required.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993); Peyton v. Derwinski, 1 Vet. App. 292, 286.

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.  The burden is on VA to justify a reduction in a rating.  See Brown, 5 Vet. App. 413 (Board is required to establish, by a preponderance of the evidence and in compliance with 38 C.F.R. § 3.344, that a rating reduction is warranted).

The General Rating Formula for Diseases and Injuries of the Spine provides that a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

Here, the December 2013 rating decision that increased the evaluation from 20 to 40 percent was based on a December 2013 VA examination.  Thus, the Board will consider that examination in relation to the other, more recent evidence of low back symptoms to determine whether improvement has been shown.

At the December 2013 VA examination, the Veteran reported flare-ups which often occur even when he is trying to arise from the bed.  The Veteran reported that the last episode occurred about one week prior and he had been off work for the prior week.  He reported that constant standing also precipitates pain.  The Veteran reported that with pain he loses about 20 to 30 degrees of flexion in his back.  On examination forward flexion was to 30 degrees with pain.  Extension and right lateral flexion were to 10 degrees with pain.  Left lateral flexion was to 15 degrees with pain at 10 degrees.  Right and left lateral rotation were to 30 degrees or greater with pain.  The Veteran did not have any additional limitation in range of motion following repetitive-use testing.  The Veteran did not have any functional loss and/or functional impairment.  The Veteran did not have localized tenderness or pain to palpation of the joint and/or soft tissue.  The Veteran did not have muscle spasms or guarding resulting in an abnormal gait or an abnormal spinal contour.  Muscle strength testing was normal and the Veteran did not have muscle atrophy.  There was no ankylosis of the spine or intervertebral disc syndrome (IVDS).  It was noted that the Veteran uses a cane that was recommended by his PCP so as to relieve strain on his back; however, he uses it mainly to support instability in his left knee.  The examiner noted that the Veteran had no fatigability, weakness or incoordination with his back pain.  The examiner noted that the slight measured decrease of range of motion after repetitive motion was within the range of his measurement error and this there was no further pain, fatigue, weakness or incoordination or loss of range of motion on repetitive motion.  

VA treatment records dated December 2013 to May 2014 show that the Veteran was noted as having chronic back pain.  

The Veteran was afforded a VA examination on June 25, 2014.  The examiner noted that he did not review the claims file but reviewed CPRS records.  The Veteran did not report flare-ups.  On physical examination forward flexion was to 45 degrees with pain.  Extension, right lateral flexion and left lateral flexion were to 20 degrees with pain.  Right lateral rotation and left lateral rotation were to 25 degrees with pain.  There was no additional limitation of range of motion following repetitive use testing.  The Veteran had functional loss and/or functional impairment due to less movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, deformity, disturbance of locomotion, interference with sitting, standing and/or weight bearing and lack of endurance.  The Veteran had diffused thoracolumbar tenderness.  The Veteran had muscle spasms and guarding resulting in abnormal gait or abnormal spinal contour.  Muscle strength was active movement against some resistance to normal.  The Veteran did not have muscle atrophy.  The Veteran did not have ankylosis or IVDS.  

On his October 2014 notice of disagreement the Veteran reported that he has pain every day and it is hard for him to walk and sit without pain.  

Based on the results of the June 25, 2014 VA examination, particularly flexion to 45 degrees with pain, the RO reduced the disability rating for the low back disability from 40 to 20 percent, effective June 25, 2014, in the November 2014 rating decision.

In a November 2014 statement, the Veteran's wife reported that the Veteran has back spasms that cause him pain and sometimes stiffness, which he uses heat to help for comfort.  

VA treatment records dated December 2014 to October 2015 show that the Veteran was noted as having chronic back pain and underwent physical therapy for his back.  

At the January 2018 Board hearing, the Veteran testified that sometimes he cannot drive for more than 45 minutes and has to pull over and wait for the pain to subside.  The Veteran testified that he was in worse pain than before the reduction.  The Veteran reported unsteadiness when he walks and 24/7 muscle spasms.  The Veteran reported pain with lifting, pushing and pulling.  The Veteran reported that he cannot squat or bend.  The Veteran reported that he lives alone in a retirement community and his daughter takes care of everything for him.  The Veteran reported that sometimes he has to cook for himself but his limitation is very limited.  The Veteran reported that he can stand for about 10 to 15 minutes before fatigue sets in.  He reported that he can walk for about five to six minutes before he has to stop and rest.  The Veteran testified that there had been no improvement in his back in terms of mobility and functional ability since the time of the 40 percent rating to the time of the reduction.  The Veteran reported that he cannot bend from a sitting position and uses an apparatus to put on his socks.  The Veteran reported that he does not move side to side or backwards.  The Veteran reported that movements trigger pain and spasms that require medication and sitting for 20 to 30 minutes waiting for the pain to subside.  

The Board finds that the above evidence does not demonstrate that an improvement in the Veteran's low back disability, reflecting an increase in the ability to function under ordinary conditions of life and work, actually occurred.  First, the Board notes that the June 2014 VA examiner did not review the Veteran's claims folder.  As previously indicated, the applicable provisions impose a clear requirement that VA rating reductions be based upon a review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Whether the evidence reflects an actual change in disability rather than a temporary fluctuation in symptoms, and whether an improvement in a disability actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work, requires an examination that is informed by a review of the Veteran's medical history.  This was not accomplished here.

Additionally, the Board notes that the Veteran's range of motion has varied over time.  However, the Board is not convinced that the changes were anything other than temporary fluctuations in symptoms.  Considering the facts of this case, to include objective findings and the Veteran's competent and credible reported functional impairment at the January 2018 Board hearing, the Board concludes that there was insufficient evidence to reduce the rating for the service-connected low back disability from 40 percent to 20 percent under 4.71a, Diagnostic Code 5003-5242.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that a preponderance of the evidence did not show that the Veteran's low back disability underwent improvement.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.105 (e).  Accordingly, the reduction was improper, and the 40 percent evaluation for the Veteran's service-connected degenerative changes thoracolumbar spine with muscle strain, under 4.71a, Diagnostic Code 5003-5242, is restored, effective June 25, 2014.  





ORDER

A 40 percent disability rating for service-connected degenerative changes thoracolumbar spine with muscle strain is restored, effective June 25, 2014.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


